NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JAN 19 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

RUBEN VALDEZ,                                   No. 16-16948

                Plaintiff-Appellant,            D.C. No. 2:12-cv-01352-CMK

 v.
                                                MEMORANDUM*
MATTHEW CATE, Secretary of
Corrections, California Department of
Corrections; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                      for the Eastern District of California
                   Craig Kellison, Magistrate Judge, Presiding

                           Submitted January 16, 2018**

Before:      REINHARDT, TROTT, and HURWITZ, Circuit Judges.

      California state prisoner Ruben Valdez appeals pro se from the magistrate

judge’s orders dismissing his 42 U.S.C. § 1983 action alleging due process

violations in connection with his validation as a gang member. We have


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction under 28 U.S.C. § 1291. We review de novo whether the magistrate

judge validly entered judgment on behalf of the district court. Allen v. Meyer, 755
F.3d 866, 867-68 (9th Cir. 2014). We vacate and remand.

      Valdez consented to proceed before the magistrate judge. See 28 U.S.C.

§ 636(c). The magistrate judge then screened and dismissed Valdez’s claims

against three of the originally named defendants before they had been served. See

28 U.S.C. § 1915A. The magistrate judge also granted judgment on the pleadings

for the remaining defendants, including seven defendants named in Valdez’s

second amended complaint who had not consented to proceed before the

magistrate judge. Because all parties, including unserved defendants, must consent

to proceed before the magistrate judge for jurisdiction to vest, Williams v. King,

875 F.3d 500, 503-04 (9th Cir. 2017), we vacate the magistrate judge’s orders and

remand for further proceedings.

      Valdez’s motions for appointment of counsel and to take judicial notice

(Docket Entry Nos. 29 and 30) are denied.

      VACATED and REMANDED.




                                          2                                   16-16948